Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                                         May 28 2014, 9:45 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                                    ATTORNEYS FOR APPELLEE:

DANIEL J. MOORE                                            GREGORY F. ZOELLER
Laszynski & Moore                                          Attorney General of Indiana
Lafayette, Indiana
                                                           RICHARD C. WEBSTER
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

DEANDREW RUSSELL,                                   )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )     No. 79A04-1308-CR-389
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE TIPPECANOE SUPERIOR COURT
                            The Honorable Thomas H. Busch, Judge
                                Cause No. 79D02-1108-FC-41


                                           May 28, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                              Case Summary

          Deandrew Russell (“Russell”) was tried in absentia and convicted of Criminal

Confinement, as a Class C felony,1 and Residential Entry, as a Class D felony.2 He appeals,

challenging his eight-year sentence for Criminal Confinement.3 He presents the sole issue of

whether that sentence is inappropriate. We affirm.

                                     Facts and Procedural History

          On July 29, 2011, Russell kicked in the door of the Lafayette, Indiana apartment

shared by Jessica Dayhuff (“Dayhuff”) and Bianca Sharp (“Sharp”). Russell, his sister, and a

male companion burst in uninvited. Russell began to yell at Dayhuff and Sharp, accusing

them of involvement in his cousin’s murder earlier that evening and demanding answers to

his questions. Dayhuff, too frightened to speak, remained silent. Sharp responded that she

and Dayhuff were not involved, and she tried to explain to Russell that the perpetrators had

already been arrested.

          Unappeased, Russell kicked Dayhuff in the face. He ordered his sister to strike

Dayhuff and she began to do so. Russell and the other male joined in beating Dayhuff, who

curled into a ball on the sofa in an attempt to avoid some of the blows. The beating

continued for “probably five to seven minutes.” (Tr. 31.) Dayhuff sustained multiple facial

fractures, affecting the nasal bone and the left maxillary bone. She also sustained multiple

contusions.

1
    Ind. Code § 35-42-3-3.

2
    I.C. § 35-43-2-1.5.

3
    Russell does not challenge his concurrent three-year sentence for Residential Entry.

                                                       2
       The trio left the apartment, after Russell admonished Dayhuff and Sharp to “watch

their backs” because they would be killed. (Tr. 71.) The women obtained a cell phone from

a neighbor and summoned police and ambulance assistance.

       Dayhuff was able to identify Russell as one of her attackers. He was charged with

Criminal Confinement, as a Class B felony, Residential Entry, as a Class D felony, and

Battery, as a Class A misdemeanor. Russell did not appear for trial and was tried in absentia.

The jury found him guilty of Criminal Confinement, as a Class C felony, and guilty of the

other counts as charged. However, the trial court did not enter a judgment of conviction

upon the battery count.

       Russell was sentenced to eight years for the Class C felony conviction and three years

for the Class D felony conviction, to be served concurrently. Six years were to be served in

the Indiana Department of Correction and two years in community corrections. This appeal

ensued.

                                 Discussion and Decision

       A person who commits a Class C felony has a sentencing range of between two and

eight years, with the advisory term being four years. I.C. § 35-50-2-6. As such, Russell

received a maximum sentence. When imposing this sentence, the trial court considered

Russell’s lengthy history of misdemeanor convictions, his violation of probation, his flight

while on pre-trial release, the brutality of the crime, and his history of employment and

commitment to his family.




                                              3
       The authority granted to this Court by Article 7, § 6 of the Indiana Constitution

permitting appellate review and revision of criminal sentences is implemented through

Appellate Rule 7(B), which provides: “The Court may revise a sentence authorized by

statute if, after due consideration of the trial court’s decision, the Court finds that the

sentence is inappropriate in light of the nature of the offense and the character of the

offender.” In performing our review, we assess “the culpability of the defendant, the severity

of the crime, the damage done to others, and myriad other factors that come to light in a

given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). The principal role of

such review is to attempt to leaven the outliers. Id. at 1225. A defendant ‘“must persuade

the appellate court that his or her sentence has met th[e] inappropriateness standard of

review.”’ Anglemyer v. State, 868 N.E.2d 482, 494 (Ind. 2007) (quoting Childress v. State,

848 N.E.2d 1073, 1080 (Ind. 2006)).

       The nature of Russell’s offense is that he confined Dayhuff on the sofa of her

apartment while physically attacking her. Russell kicked Dayhuff in the face and repeatedly

struck her. He instigated others to join in the attack. Ultimately, Dayhuff sustained multiple

facial fractures and contusions.

       Russell has a juvenile adjudication for an act that would be battery if committed by an

adult. He also has a lengthy history of misdemeanors. On numerous occasions, he has failed

to appear for court proceedings. He has had six petitions to revoke probation filed, with one

revocation. When he was released to await trial in this case, he fled to Arkansas. He was

arrested in that state, after having been tried in absentia in Indiana.


                                               4
         Having reviewed the matter, we conclude that the trial court did not impose an

inappropriate sentence under Appellate Rule 7(B), and the sentence does not warrant

appellate revision. Accordingly, we decline to disturb the sentence imposed by the trial

court.

                                          Conclusion

         Russell’s eight-year sentence, with two years to be served in community corrections, is

not inappropriate.

         Affirmed.

KIRSCH, J., and MAY, J., concur.




                                                5